Exhibit 10.2

LIFE INSURANCE PREMIUM AND TAX BONUS AGREEMENT

This LIFE INSURANCE PREMIUM AND TAX BONUS AGREEMENT is made as of the 22nd day
of May, 2006 between COMCAST CORPORATION, a Pennsylvania corporation (together
with its subsidiaries, the “Company”), and BRIAN L. ROBERTS (“Roberts”).

BACKGROUND

The Company, in addition to other forms of compensation (including life
insurance) provided to Roberts, and pursuant to the requirements of an
Employment Agreement between the parties dated as of June 1, 2005, wishes to
provide funding to Roberts for additional life insurance protection having an
aggregate death benefit amount of $50,000,000 under policies of life insurance
insuring the life of Roberts, which are owned by a trust created by Roberts, as
described on the attached Schedule A and which were or will be issued by the
insurance companies identified in Schedule A (such policies referred to
individually as a “Policy” and collectively as the “Policies” and the insurance
companies identified on Schedule A referred to individually as the “Insurer” and
collectively as the “Insurers”).

AGREEMENT

Intending to be legally bound, the Company and Roberts agree as follows:

1. Life Insurance Premiums. At or as soon as practical following the due date of
each annual premium under each Policy, the Company shall pay to Roberts the full
amount of the annual premium under such Policy. The payment or payments made to
Roberts under this Section 1 are referred to individually as a “Premium Payment”
and collectively as the “Premium Payments.”

2. Bonus.

(a) In addition to the Premium Payments, the Company shall pay to Roberts, at or
as soon as practical following the time each Premium Payment is to be made under
Section 1, the following supplemental amount with respect to each such Premium
Payment (such amount referred to individually as a “Bonus” and collectively as
the “Bonuses”): an income tax gross-up amount equal to (i) the product of such
Premium Payment times the highest marginal income tax rate, (ii) divided by one
minus the highest marginal income tax rate. The term “highest marginal income
tax rate” shall mean the sum of the highest marginal combined local, state and
federal personal income tax rates (including any state unemployment compensation
tax rate, any surtax rate, and the Medicare hospital insurance tax rate imposed
on employees under the Federal Insurance Contributions Act), as in effect for
the calendar year as to which the Bonus relates, provided that in determining
such tax rate the highest marginal local and state income tax rates shall be
reduced by such number of percentage points as will give effect to the tax
benefit obtained by Roberts in connection with his deduction of state and local
taxes for federal income tax purposes.

(b) All Bonuses to be paid under this Agreement are subject to applicable tax
withholding requirements.

3. Payment in All Events. The Company shall satisfy during the terms of the
Policies and continue to satisfy thereafter its obligations under this Agreement
for all benefits granted to Roberts until the death of Roberts, notwithstanding
any prior termination of employment of Roberts.

4. Policy Proceeds. Upon the death of Roberts, the Policies shall be paid
directly to the beneficiary or beneficiaries designated by Roberts (or by the
owner of the Policies, if not owned by Roberts) in the manner and in the amount
or amounts provided in the beneficiary designation provision of the applicable
Policy. The Company shall have no claim with respect to the proceeds of the
Policies, whether on account of the Premium Payments, the Bonuses or otherwise.



--------------------------------------------------------------------------------

5. Termination. Roberts may terminate this Agreement by written notice to the
Company. Such termination shall be effective as of the date of such notice. The
Company may not terminate this Agreement.

6. Amendment. This Agreement may not be amended, altered or modified, except by
a written instrument signed by the parties to this Agreement, or their
respective successors or assigns, and may not otherwise be terminated except as
provided herein.

7. Succession. This Agreement shall be binding upon and shall inure to the
benefit of the Company and its successors and assigns, and Roberts and his
successors, assigns, heirs, executors, administrators and beneficiaries.

8. Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party making the same. If such notice, consent or demand is mailed to a
party hereto, it shall be sent by certified mail, postage prepaid, or delivered
by a nationally recognized overnight carrier service addressed to such party’s
last known address as shown on the records of the Company. The date of such
mailing or delivery to such service shall be deemed the date of notice, consent
or demand.

9. Captions. The captions of the Sections herein are inserted as a matter of
convenience of reference only and in no way define, limit or describe the scope
of this Agreement or any provisions hereof.

10. Governing Law. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania and shall be enforced in the Commonwealth of
Pennsylvania.

11. Representations. The Company has the corporate power and authority to enter
into and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement by the Company has been
duly authorized by all necessary corporate action required to have been taken
under applicable law and the Company’s organizational documents. This Agreement
has been duly executed and delivered by the Company and constitutes the legal,
valid and binding obligation of the Company, enforceable against it in
accordance with its terms. Neither the execution nor performance of this
Agreement by the Company will conflict with or result in the breach of the
provisions of the Company’s Articles of Incorporation or Bylaws or any agreement
to which the Company is a party, or violate or require any consent under any
law, regulation, order or decree.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first-above written.

 

COMCAST CORPORATION By:    /S/ BRIAN L. ROBERTS    Brian L. Roberts

 

2



--------------------------------------------------------------------------------

Schedule A

 

Insurer

  

Amount (in millions)

Phoenix

   $10.0000

AIG

   $  3.5000

Nationwide

   $  5.0000

Lincoln National

   $  3.5625

Pacific Life

   $  5.0000

Hartford

   $  5.0000

AIG

   $  5.0000

Travelers

   $  4.1875

Lincoln Benefit

   $  5.0000

Principal

   $  3.7500

 

3